Citation Nr: 1511123	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-06 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a chronic psychiatric disability to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a chronic respiratory disability to include chronic bronchitis.

3.  Entitlement to service connection for chronic fatigue syndrome.

4.  Entitlement to service connection for a chronic disability manifested by twitching of the arms. 

5.  Entitlement to service connection for lower extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran has confirmed active military service from February 2003 to February 2006, July 2006 to October 2007, and January 2009 to March 2010.  The Veteran has documented combat service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In November 2014, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  

The issues of entitlement to service connection for a disability manifested by twitching of the arms, and a respiratory disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's bilateral lower extremity neurological complaints have been related by competent medical evidence to service-connected low back disability.

2.  The Veteran served in combat and has been diagnosed with posttraumatic stress disorder as the result of that service. 


CONCLUSIONS OF LAW

1.  The Veteran's bilateral lower extremity radiculopathy is causally related to service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  Posttraumatic stress disorder was incurred inservice.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303.
 

REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable outcome of the issues addressed below the Board need not discuss VA's compliance with the Veterans Claims Assistance Act of 2000 (VCAA).    

The Veteran contends that he suffers from twitching of his legs as a result of his active military service.  At the November 2014 videoconference hearing, the Veteran noted that he also experiences numbness and a burning sensation in his legs.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease incurred in line of duty, or for aggravation of a preexisting injury suffered or disease incurred in line of duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f)

Lower extremity radiculopathy

Service connection was granted in January 2011 for lower back condition.  The rating decision noted that service treatment records showed evidence of lower back complaints during service, that x-rays in November 2007 showed minimal degenerative disc disease of L5-S1, and that MRI in December 2010 noted small central disc protrusion and annular tear at L5-S1 contacting the S1 nerve root.  

The evidence shows that the Veteran underwent VA examination in September 2010 at which time the Nurse Practitioner diagnosed intermittent fasciculation of bilateral lower extremities.  A fasciculation is a small local contraction of muscles visible through the skin representing a spontaneous discharge of a number of fibers innervated by a single motor nerve filament.  Dorland's Illustrated Medical Dictionary 690 (31st ed. 2007).  

In November 2011, that VA Nurse Practitioner noted that fasciculations often have no known cause and may persist for years and thus are a chronic multisymptom illness of unknown etiology.  

VA electromyographic study in November 2014 revealed that the Veteran was experiencing symptoms of bilateral sciatica and that the left lower extremity was studied as a representative for a bilateral process.  Following the study the impression was electrodiagnostic evidence of multilevel left lumbosacral radiculopathies (L4 (3), L5, S1).  

Given the fact that the appellant is service connected for a low back disorder, and the fact that degenerative disc disease was diagnosed within a year of his separation from active duty, the evidence shows that the Veteran's bilateral lower extremity radiculopathy is related to his service-connected lumbar spine disability.  Hence, service connection is granted for bilateral lower extremity radiculopathy.

Posttraumatic stress disorder  

The Veteran's service records indicate service in support of both Operations Enduring and Iraqi Freedom.  He has been awarded the combat action badge.  While a VA psychiatric examination in January 2011 diagnosed a depressive disorder, not otherwise specified, as well as a personality disorder, the appellant's VA outpatient treatment records reflect triggers concerning his service in Iraq, as well as diagnoses of posttraumatic stress disorder.  Accordingly, the Board will resolve reasonable doubt and grant entitlement to service connection for posttraumatic stress disorder.      


ORDER

Entitlement to service connection for bilateral lower extremity radiculopathy is granted.

Entitlement to service connection for posttraumatic stress disorder is granted.   



REMAND

The Veteran testified in November 2014 that he had returned from a four-month deployment to Afghanistan in December 2013.  As such, this claim must be remanded to verify the dates of all of the Veteran's active duty service since March 2010 and to obtain any corresponding service treatment records relevant to that period.  This specifically includes any physical evaluation board report prepared concerning the appellant.    

Accordingly, the case is REMANDED for the following action:

1.  The dates of any active military service after March 2010 must be verified.  Further, all service treatment records corresponding with any periods of active military service since March 2010 should be obtained and associated with the claims file to include all records associated with the physical evaluation board reports.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his respiratory disorder, fatigue, and bilateral arm fasciculations that are not evidenced by the current record, to include all treatment records from the private psychologist referenced at the November 2014 videoconference hearing.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

3.  After any outstanding records have been associated with the claims file, the Veteran should be scheduled for a Gulf War protocol examination with a physician experienced with such protocol. The physician is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS.  The physician must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The physician must address the following:

a.  Are any of the Veteran's reported symptoms of fatigue, respiratory distress, and twitching of the arms attributable to a known clinical diagnosis?  If so, the physician should identify all current chronic diagnosed disorders related to these symptoms and provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to the Veteran's active duty service to include symptoms documented during such service.  
 
b.  Are any of the Veteran's reported symptoms of fatigue, respiratory distress, and twitching of the arms due to an undiagnosed illnesses and/or medically unexplained chronic multisymptom illness? 

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  

The physician is advised that "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  The physician is also advised that for the purposes of 38 C.F.R. § 3.317(a) (2014), disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. 

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


